Exhibit 10.1

 

LOGO [g566397g30c03.jpg]

April 19, 2018

Dear Irene,

The Mondelēz International, Inc. Board of Directors desires to acknowledge and
recognize you upon your retirement after a distinguished career of more than 35
years, and to thank you for your extraordinary service and many significant
contributions to Mondelēz International, Inc., and its predecessor company,
Kraft Foods Inc.

In recognition of your distinguished service, you will be provided with
continued full vesting of outstanding performance shares.

This letter summarizes the terms of your retirement agreement with Mondelēz
International, Inc. (and any currently or previously-affiliated companies,
parent companies, successors or predecessors, including Mondelēz Global LLC,
Kraft Foods Inc., Kraft Foods Group, Inc., and Kraft Foods Global, Inc.,
collectively referred to herein as the “Company”).

The purpose of this letter (also referred to as the “Agreement”) is to clarify
certain post-retirement restrictive covenants and, per our normal course, obtain
a general release of claims as detailed below.

Accordingly, and consistent with Item 5.02 of the Company’s 8-K SEC filing dated
December 18, 2017 (related to your compensatory arrangement upon your
retirement), we agree as follows:

1. Retirement Date: You have elected to retire on April 1, 2018 (“Retirement
Date”).

2. Sufficiency of Consideration: You understand, acknowledge and agree that the
special vesting treatment of your outstanding performance shares as described in
Section 3(a) of this Agreement is conditioned upon your counter-signature on
this Agreement and is, in significant and substantial part, in addition to those
benefits to which you are otherwise entitled. You also acknowledge and agree
that the Company has – apart from this Agreement – paid you for all wages that
were due to you as of your Retirement Date.

 

ROSENFELD RETIREMENT LETTER

Page 1 of 9



--------------------------------------------------------------------------------

3. Consideration: In addition to the compensation and benefits accorded all
similarly-situated retired employees per the terms of the applicable plans and
the additional benefits provided in your offer letter dated June 22, 2006 and in
exchange for the promises in this Agreement, and provided you do not revoke the
Agreement as permitted in Section 14 below, the Company will provide you with
the following benefit:

Following your Retirement Date, all unvested performance share units as of the
Retirement Date will continue to vest per the normal vesting schedule. The
actual number of shares awarded will be based on the actual financial results as
determined by the Human Resources and Compensation Committee at the end of the
performance cycle.

4. Complete Release and Waiver of Claims:

a) You are aware of your legal rights concerning your employment with the
Company. In exchange for the Company’s promises above, you agree to irrevocably
and unconditionally release (i.e. give up) any and all claims you may now have
against the Company and agree not to sue the Company and any currently or
previously-affiliated companies, parent companies, successors or predecessors,
and their officers, directors, agents and employees (the “Release”). This
Release includes, but is not limited to, all claims under Title VII of the Civil
Rights Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act, the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois Employment
Contract Act, the Illinois Whistleblower Act, and any other federal, state or
local law, as well as any claims for breach of contract, wrongful discharge, and
tort claims; claims for wages, benefits or severance pay; claims for attorneys’
fees; and any other claim or action whatsoever. This general release and waiver
does not contain a waiver of rights or claims that may arise after the date you
execute this Agreement, and also excludes any claims which cannot be waived by
law. Notwithstanding the above, nothing in this paragraph shall be construed to
waive your rights to (i) the benefits provided for in this Agreement; (ii) any
vested benefits (or restricted stock units, stock options and performance share
units specifically stated to vest in Section 3 above) under the Company’s
performance incentive, management incentive, retirement and benefit plans; and
(iii) indemnification, if any, from the Company arising from applicable law or
the Company’s Certificate of Incorporation, By-Laws, or the Company’s insurance
policies, for any of your acts (or failures to act) made in good faith while you
were employed by the Company. The Company will follow its standard practices
then in place regarding advancement of legal fees in the event you invoke your
rights to indemnification under the Company’s Certificate of Incorporation,
By-Laws, or the Company’s insurance policies. For the avoidance of doubt,
payments made pursuant to this Agreement remain subject to any recovery,
recoupment, clawback and/or other forfeiture policy maintained by Mondelēz
International, Inc. or any affiliate.

b) Specific Release of ADEA Claims: In further consideration of the payments and
benefits provided to you in this Agreement, you hereby irrevocably and
unconditionally fully and forever waive, release and discharge the Company from
any and all claims, whether known or unknown, from the beginning of time to the
date you execute this Agreement, arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations.

 

ROSENFELD RETIREMENT LETTER

Page 2 of 9



--------------------------------------------------------------------------------

5. Right to Participate in Agency Proceedings: Nothing in this Agreement is
intended to limit or impair in any way your right to file a charge with the U.S.
Equal Employment Opportunity Commission (EEOC) or comparable state and local
fair employment practices agencies (FEPAs), or your right to participate in any
such charge filed with such agencies and to recover any appropriate relief in
any such action.

6. Post-Retirement Cooperation: We agree that certain matters in which you have
been involved during your employment or tenure on the Board of Directors may
necessitate your cooperation with the Company in the future. Accordingly, for a
period of two (2) years following your Retirement Date, to the extent reasonably
requested by the Company and upon reasonable notice, you agree that you will
cooperate with the Company in connection with matters arising out of your
service to the Company, including those legal matters, both known and unknown,
about which you have personal knowledge and/or may be called as a witness;
provided that the Company shall make reasonable efforts to minimize disruption
of your other activities. The Company will reimburse you for reasonable expenses
incurred in connection with your cooperation

7. Restrictive Covenants:

(a) Non-Competition: You understand and agree that the nature of your position
with the Company gave you access to and knowledge of highly confidential
information and trade secrets of the Company, and placed you in a position of
trust and confidence with the Company. Because of the Company’s legitimate
business interests and in consideration for the consideration provided in
Section 3 above, you agree that you will not engage in Prohibited Conduct for
the twelve (12)-month period following your Retirement Date (“Restricted
Period”).

(i) For purposes of this non-compete clause, “Prohibited Conduct” is conduct in
which you contribute your knowledge of confidential or proprietary information
obtained during your employment with the Company or tenure on the Board of
Directors, directly or indirectly, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, partner,
director, officer, volunteer, intern or any other similar capacity to a Listed
Competitor without the written consent of the Company’s Executive Vice President
Global Human Resources, or designee, such consent to be provided by the Company
at its sole and absolute discretion, except that such consent shall not
unreasonably be withheld.

(ii) For purposes of this non-compete clause, Listed Competitors include the
following companies: PepsiCo, Inc., Campbell Soup Company, The Coca-Cola
Company, Kellogg Company, Mars, Inc., Nestle S.A., Ferrero Rocher, General
Mills, Inc., The Hershey Company, Groupe Danone, Perfetti Van Melle, Arcor,
Unilever Group, Lindt & Sprungli AG, and Yildiz Holding A.S., or any
subsidiaries, affiliates or subsequent parent or merger partner, if any of these
companies are acquired or become part of a merger. For purposes of this
Agreement, “affiliate” of a specified person or entity means a person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the person or entity specified. Nothing contained herein shall
preclude you from working for a company that provides consulting or financial
advisory services whose clients include companies named above so long as you do
not provide specific advice or services, derived from confidential or
proprietary information obtained during your employment with the Company or
tenure on the Board of Directors, directly to the Listed Competitors.

 

ROSENFELD RETIREMENT LETTER

Page 3 of 9



--------------------------------------------------------------------------------

(b) Non-Solicitation of Employees: You understand and acknowledge that the
Company has expended and continues to expend significant time and expense
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. You agree and covenant not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Restricted Period. The foregoing shall not be violated by general advertising
not targeted at the Company employees or by serving as a reference upon request.

(c) Restrictive Covenant Remedies: If you breach or violate the provisions of
this Section 7, you will be obligated to forfeit, and the Company will be
entitled to claw back, any and all equity proceeds received pursuant to this
Agreement, and the Company will not be obligated to provide any benefits or make
any future payments pursuant to this Agreement that are otherwise owed. This
will be in addition to any other remedy that the Company may have in respect of
such Prohibited Conduct. We both acknowledge and agree that the Company will or
would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in this Section 7,
and agree that in the event of a breach or violation of such provisions the
Company will be awarded injunctive relief by a Court of competent jurisdiction
to prohibit any such breach or violation, and that such right to injunctive
relief will be in addition to any other remedy which may be ordered by the Court
or an arbitrator. The aforementioned equitable relief shall be in addition to,
not in lieu of, legal remedies, monetary damages or any other available forms of
relief.

(d) Judicial Amendment: We both acknowledge the reasonableness of the agreements
set forth in this Section 7 and specifically acknowledge the reasonableness of
the geographic area, duration of time and subject matter that are part of the
covenant not to compete contained in Section 7(a)(i)-(ii). You further
acknowledge that your skills are such that you can be gainfully employed in
noncompetitive employment and that your agreement not to compete will in no
manner prevent you from earning a living. Notwithstanding the foregoing, in the
event it is judicially determined that any of the limitations contained in this
Section 7 are unreasonable, illegal or offensive under any applicable law and
may not be enforced as agreed herein, we agree that the unreasonable, illegal or
offensive portions of this Section 7, whether they relate to duration, area or
subject matter, shall be and hereby are revised to conform with all applicable
laws and that this Agreement, as modified, shall remain in full force and effect
and shall not be rendered void or illegal.

 

ROSENFELD RETIREMENT LETTER

Page 4 of 9



--------------------------------------------------------------------------------

8. This Agreement to Be Publicly Filed: We acknowledge and understand that,
consistent with applicable requirements, this Agreement will be made public
through the Company’s SEC filings.

9. No Disparagement or Harm: You agree that, in discussing your relationship
with the Company and its affiliated and parent companies and their business and
affairs, you will not disparage, discredit or otherwise treat in a detrimental
manner the Company, its affiliated and parent companies or their officers,
directors and employees. The Company agrees that the members of its Board of
Directors, and the members of the Mondelēz Leadership Team who reported directly
to you, will not disparage, discredit or otherwise treat you in a detrimental
manner. This Section does not, in any way, restrict or impede either party from
exercising protected rights including the right to communicate with any federal,
state, or local agency or self-regulatory organization, including any with which
a charge has been filed, to the extent that such rights cannot be waived by
agreement, or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. To the extent legally permissible, you agree that you will
promptly provide written notice of any such order to the Company’s legal
department.

10. Continuing Confidentiality Obligation: You acknowledge that during the
course of your employment with the Company and tenure on the Board of Directors,
you had access to, learned about and were entrusted with certain confidential
and secret sales, marketing, strategy, financial, product, personnel,
manufacturing, labor relations, technical and other proprietary information and
material (“Confidential Information”) which are the property of the Company. You
understand that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. You further understand
and acknowledge that this Confidential Information and the Company’s ability to
reserve it for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by you might cause the Company
to incur financial costs, loss of business advantage, liability under
confidentiality agreements with third parties, civil damages and criminal
penalties. You agree that following the Retirement Date, you will not
communicate or disclose to any third party, or use for your own account, without
the written consent of the Company, any of the aforementioned information or
material. Nothing in this Agreement shall be construed to prohibit you from
reporting conduct to, providing truthful information to, or participating in any
investigation or proceeding conducted by any federal, state or local government
agency or self-regulatory organization.

If the Company becomes aware of a situation where it appears that its trade
secrets are being used and/or disclosed by you, it will enforce its rights to
the fullest degree allowed by law, including Federal or State trade secret law.
An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.

 

ROSENFELD RETIREMENT LETTER

Page 5 of 9



--------------------------------------------------------------------------------

11. Protected Rights: You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

12. Return of Company Property: You agree that as of the Retirement Date, you
have returned all Company property in your possession, including documents,
manuals, identification cards or badges, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files, handbooks, notes, keys and any other
articles you used in the course of your employment or tenure on the Board of
Directors, and any other Company property in your possession, no later than the
Retirement Date.

13. Arbitration of Claims: In the event either you or the Company contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If we cannot satisfactorily resolve the dispute within thirty
(30) days, the matter will be submitted to arbitration with JAMS (f.k.a.
Judicial Arbitration and Mediation Services, Inc.). The arbitration will be
conducted, and an arbitrator will be chosen, pursuant to the JAMS Employment
Arbitration Rules and Procedures. The arbitrator’s fees and expenses and filing
fees shall be borne by the losing (non-prevailing) Party. The hearing shall be
held at a location selected by the Company, and the arbitrator shall issue a
written award which shall be final and binding upon the Parties. You agree to
waive the right to a jury trial. Notwithstanding anything contained in this
Section 13 or Section 7(c) to the contrary, the Company shall have the right to
institute judicial proceedings against you or anyone acting by, through or under
you, in order to enforce its rights under Sections 6, 7, 9 or 10 through
specific performance, injunction, or similar equitable relief. Claims not
covered by arbitration are those claims seeking injunctive and other relief due
to unfair competition, due to the use or unauthorized disclosure of trade
secrets or confidential information set forth in Section 10, or breach of
restrictive covenants set forth in Section 7.

 

ROSENFELD RETIREMENT LETTER

Page 6 of 9



--------------------------------------------------------------------------------

14. Review and Revocation: You acknowledge that, before signing this Agreement,
you were given a period of twenty-one (21) days in which to consider it. You
further acknowledge that: (a) you took advantage of this period to consider this
Agreement before signing it; (b) you have carefully read this Agreement, and
each of its provisions; (c) to the extent you had any, you resolved all of your
doubts and concerns regarding representations made in this Agreement before
signing it; (d) you fully understand what the Agreement, and each of its
provisions, means; and (e) you are entering into the Agreement, and each of its
provisions, knowingly and voluntarily. The Company encourages you to discuss
this Agreement, and each of its provisions, with an attorney (at your own
expense) before signing it. You acknowledge that you sought such advice to the
extent you deemed appropriate. If you sign this Agreement before the end of the
twenty-one (21) day period, you do so voluntary because you have decided that
you do not need any additional time to decide whether to sign it. You also
understand that you do not have more than twenty-one (21) days to sign this
Agreement. If you do not sign this Agreement by the end of the twenty-one
(21) day period, you understand that it will become null and void. You also
acknowledge and understand that the Company would not have given you the special
payments or benefits you are getting in exchange for this Agreement but for the
promises and representations you made by signing it. You understand, acknowledge
and agree that the provision of equity benefits described in Section 3 of this
Agreement is conditioned upon your execution and non-revocation of this
Agreement. You may revoke this Agreement within seven (7) days after you sign it
by giving written notice to the Company, no later than the close of business on
the 7th calendar day after you sign this Agreement. If you revoke this
Agreement, you understand that you will not receive the benefits that are
conditioned upon your execution of the Agreement. This Agreement will not become
effective or enforceable unless and until the seven-day revocation period has
expired without you revoking it. By signing below, you acknowledge that you may
revoke this Agreement at any time within seven (7) days of the date on which you
signed it.

15. Entire Agreement and Severability: This letter comprises the entire
agreement between us on the subject matter of this Agreement. This Agreement may
not be modified or canceled in any manner except by a writing signed by both you
and an authorized Company official. You acknowledge that the Company has made no
representations or promises to you, other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable. The covenants set forth in this Agreement shall
be considered and construed as separate and independent covenants. Should any
part or provision of this Agreement be held invalid, void or unenforceable in
any court of competent jurisdiction, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Agreement. If the release and waiver of claims provisions
of this Agreement are held to be unenforceable, the parties agree to enter into
a release and waiver agreement that is enforceable.

 

ROSENFELD RETIREMENT LETTER

Page 7 of 9



--------------------------------------------------------------------------------

16. Governing Law: This Agreement, for all purposes, shall be governed under and
construed in accordance with the laws of the State of Illinois without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than Illinois. For
any application for injunctive relief, and in the event a dispute between us is
not subject to arbitration under Section 13, any action or proceeding by either
of us to enforce this Agreement shall be brought only in a State or Federal
court located in the State of Illinois. We both consent to the personal
jurisdiction of such courts and agree not to claim that any such courts are
inconvenient or otherwise inappropriate.

17. Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
subject to 409A provided under this Agreement may only be made upon an event and
in a manner that complies with Section 409A or an applicable exemption. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A.

In the event that you are a “specified employee” within the meaning of
Section 409A, to the extent required in order to comply with Section 409A, any
amounts or benefits to be paid or provided to you pursuant to this Agreement or
otherwise that are considered nonqualified deferred compensation under
Section 409A will be delayed six (6) months to the first business day on which
such amounts and benefits may be paid in compliance with said Section 409A.

Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

ROSENFELD RETIREMENT LETTER

Page 8 of 9



--------------------------------------------------------------------------------

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning and returning it to me.

Thank you again for your many years of outstanding contributions to and
leadership of the Company. We wish you good health and much happiness.

Very truly yours,

 

MONDELEZ INTERNATIONAL, INC. By:   /s/ David H. Pendleton  

David H. Pendleton

Senior Vice President Total Rewards and HR Solutions

Date: April 30, 2018

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 14 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

Accepted and Agreed to: /s/ Irene B. Rosenfeld Irene B. Rosenfeld

Date: April 25, 2018

 

ROSENFELD RETIREMENT LETTER

Page 9 of 9